Citation Nr: 0909748	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant had honorable, active service from May 1971 to 
May 1975, and from November 1976 to November 1978.  

The appellant also had subsequent service in the Arizona Air 
National Guard from September 1989 to July 2000, but was 
discharged under other than honorable conditions due to drug 
abuse, thus barring him from receiving VA benefits based on 
such period of service.  See October 2002 Administrative 
Decision.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for hepatitis C.  

A hearing at the RO was held in September 2007 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  At the hearing, the appellant 
submitted additional evidence, along with a waiver of initial 
RO review.  See 38 C.F.R. § 20.1304 (2008).

In December 2007 and July 2008, the Board remanded the matter 
for additional evidentiary development.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent necessary.  Stegall v. West, 11 
Vet. App. 268 (1998).  Neither the appellant nor his 
representative has argued otherwise.  


FINDING OF FACT

Hepatitis C was not shown during the appellant's periods of 
honorable, active service or for many years thereafter, and 
the record contains no probative evidence that the 
appellant's current hepatitis C is causally related to those 
periods of active service or any incident therein.  


CONCLUSION OF LAW

Hepatitis C was not incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.655 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letter sent to the appellant in May 2002.  
This letter addressed all three notice elements delineated in 
38 C.F.R. § 3.159 and was sent prior to the initial 
unfavorable decision by the RO.  The fact that the notice did 
not address either the relevant rating criteria or effective 
date provisions was harmless error because service connection 
is being denied, and therefore no rating or effective date is 
being assigned.  Regardless, in March 2006, the RO sent the 
appellant a letter for the express purpose of notifying him 
of the additional elements imposed by the Court in Dingess.  
The RO then reconsidered the appellant's claim in an October 
2008 Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.  Neither the appellant nor his representative has 
argued otherwise

Duty to Assist

Under the VCAA, VA also has a duty to assist the claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the appellant's service medical records are on 
file, as are post-service VA and private clinical records 
identified or submitted by the appellant.  Despite being 
given the opportunity to do so, the appellant has neither 
submitted nor identified any additional post-service VA or 
private clinical records pertaining to his claim and none is 
evident from a review of the record.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  The 
appellant has also been afforded a VA medical examination in 
connection with his claim.  The Board finds that the report 
of this examination provides the necessary medical opinion.  
38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the appellant nor his 
representative has argued otherwise.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The appellant seeks service connection for hepatitis C.  He 
claims that the virus was transmitted to him during his first 
period of active service, when he was immunized with an 
airgun injector.  At his September 2007 Board hearing, the 
appellant testified that he could think of no other way he 
could have contracted hepatitis C.  He specifically denied a 
history of other known risk factors, including the use of IV 
drugs, blood transfusions, surgeries, or tattoos.  

The appellant's service treatment records show that he 
received routine vaccinations, although they contain no 
notation as to the type of device used to administer the 
vaccines.  However, even if the Board were to assume arguendo 
that the appellant was immunized with an airgun injector 
during his active service, the claim must still be denied.

As noted above, service connection is only warranted where a 
veteran is shown to have a chronic disability resulting from 
in-service injury or disease.  38 C.F.R. § 3.303.  In this 
case, the record on appeal simply contains no probative 
evidence that the appellant's current hepatitis C was 
incurred during his periods of honorable, active service, 
including from vaccinations with an airgun injector.  

In that regard, the appellant's service treatment records are 
entirely negative for notations of hepatitis C.  Likewise, 
the record on appeal shows that the appellant was not 
diagnosed as having hepatitis C until January 1998, after he 
donated blood in connection with his service in the Arizona 
Air National Guard.  Testing at that time also revealed a 
recent infection of hepatitis B.  As set forth above, the 
appellant was dishonorably discharged from the Air National 
Guard due to his use of cocaine and marijuana and he is 
barred from receiving VA benefits based on such period of 
service.  See October 2002 Administrative Decision.  

Although the objective record in this case shows that 
hepatitis C was not present during the appellant's honorable, 
active service or for approximately 20 years thereafter, as 
set forth above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between the current 
condition and service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

The medical evidence currently associated with the record on 
appeal, however, indicates that the etiology of the 
appellant's hepatitis C is uncertain.  For example, in a 
November 2001 clinical record, the appellant's private 
physician diagnosed hepatitis C, "Source uncertain.  No 
history of IV drug abuse, perhaps resulted from sexual 
contact overseas, when in the military."

While the Board has carefully considered this evidence, it is 
well established that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within 
the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the words "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Concerning this, the Board notes that reasonable doubt is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  Thus, the Board finds that the medical 
evidence discussed above does not provide a basis upon which 
to award service connection for hepatitis C.  

The Board has also considered the internet article submitted 
by the appellant, Gunned Down in Basic Training, in which the 
author urged individuals who had been vaccinated with an air 
gun to obtain a test for hepatitis C.  This article, however, 
simply provides speculative generic statements and does not 
pertain specifically to the appellant's case or otherwise 
provide a basis upon which to award service connection.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  For these 
reasons, the Board assigns this evidence limited probative 
value.

The Board further notes that in a September 2008 medical 
examination opinion, a VA physician/examiner indicated that 
he had consulted with another VA physician, who was a 
"hepatitis expert."  The examiner indicated that both he 
and the other physician had agreed that the inoculation air 
gun had never been shown to transmit hepatitis C.  Regarding 
high risk sexual activities, the examiner indicated that even 
homosexual activity was no longer considered to increase the 
incidence of acquiring hepatitis C.  Given the appellant's 
history, and noting that air guns had not been proven to be a 
source of hepatitis C infection, the examiner concluded that 
the appellant had not contracted hepatitis C from the in-
service air gun.  

Although the physician's statement is inartfully worded, the 
Board finds its meaning clear in context of the opinion as a 
whole.  Moreover, the Board notes that the opinion reflects a 
through review of the claims folder, consideration of the 
pertinent evidence of record and the applicable medical 
literature, as well as a consultation with an expert in 
hepatitis.  For these reasons, the Board assigns the opinion 
high probative value.  

Moreover, the Board further notes that there is no other 
probative evidence of record linking the appellant's current 
hepatitis C to his honorable, active service.  The Board has 
considered the appellant's assertions to the effect that his 
hepatitis C was incurred in service as a result of being 
immunized with an airgun injector.  As the record does not 
establish that the appellant possesses a recognized degree of 
medical knowledge, however, he lacks the competency to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Similarly, the Board has considered the appellant's statement 
to the effect that it was the opinion of his treatment 
provider, R.C., F.N.P., "that I developed hepatitis C from 
inoculations while serving on active duty."  However, no 
such medical opinion is contained in the record on appeal, 
including in the clinical records from R.C.  Moreover, it is 
well established that a claimant's lay statements relating 
what a medical professional told him, filtered as they are 
through a lay person's sensibilities, are simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence to support a claim.  See Warren v. 
Brown, 6 Vet. App. 4 (1993).

In summary, the Board finds that the most probative evidence 
shows that the appellant's hepatitis C was not present during 
his periods of honorable, active service or for many years 
thereafter and the record on appeal contains no probative 
evidence that the appellant's current hepatitis C is causally 
related to his honorable, active service or any incident 
therein, including any immunizations with an airgun injector.  

For the reasons discussed above, the preponderance of the 
evidence is against the claim of service connection for 
hepatitis C and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


